—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered October 13, 1994, convicting him of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to defendant’s contention, the record does not reveal a "tacit understanding” between the prosecutor and the defendant’s accomplice to reduce the accomplice’s sentence in exchange for testifying against the defendant (see, People v Cwikla, 46 NY2d 434). The defendant’s remaining contentions are either unpreserved for appellate review, without merit or do not require reversal. Pizzuto, J. P., Santucci, Altman and Hart, JJ., concur.